Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP-3006176-A1, hereinafter EP’176.
Regarding claim 1, EP’176 discloses a burr in the form of a generally cylindrical rod 3, the burr comprising: a proximal end 20 for mounting in a tool for rotating the burr; a distal cutting end 40; and a cutting portion 3,4 defined by a portion of a surface of the burr which comprises a plurality of teeth [0030-0040] (Note: the grains are being considered cutting teeth), the cutting portion 3,4 including the distal cutting end 40 and extending from the distal cutting end 40 back towards the proximal end 20; wherein the cutting portion comprises a cylindrical portion 3 of a first diameter and comprises a distal end portion 4 having a second diameter that is greater than the first diameter (See Figure 2).
Regarding claim 2, EP’176 discloses wherein the cutting portion extends from the distal end 40 to a shaft portion that is devoid of teeth, and the shaft portion extends to the proximal end 20 (See Figure 2).
Regarding claim 4, EP’176 discloses wherein the shaft portion has a diameter that is greater than the first diameter (See Figure 2).
Regarding claim 5, EP’176 discloses wherein the distal end portion 40 of the cutting portion is teardrop shaped (See Figure 2).
Regarding claim 8, EP’176 discloses wherein the distal end 40 portion of the cutting portion has a ball end having a hemispherical profile (See Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-3006176-A1, hereinafter EP’176, in view of Hori (US 6,082,935).
Regarding claim 3, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 does not disclose wherein the shaft portion has a diameter that is equal to the first diameter.  Hori discloses a tool having a shaft diameter 3 that is equal to a cylindrical section diameter 2’ (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176, in view .

Claims 6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-3006176-A1, hereinafter EP’176.
Regarding claim 6, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 does not disclose wherein the distal end portion of the cutting portion has a length that is less than 0.2 times a length of the cylindrical portion of the cutting portion.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176 such that the distal end portion of the cutting portion has a length that is less than 0.2 times a length of the cylindrical portion of the cutting portion since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 9, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 does not disclose wherein the cutting portion extends more than 25mm from the distal end.  It would have been obvious to a person of ordinary skill in the art at the time 
Regarding claim 10, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 does not disclose wherein the second diameter is between 1.08 and 1.12 times greater than the first diameter.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176 such that the second diameter is between 1.08 and 1.12 times greater than the first diameter since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 11, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 does not disclose wherein the first diameter is between 2.8mm and 3.2mm.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176 such that first diameter is between 2.8mm and 3.2mm since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 12, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 does not disclose wherein the first diameter is between 5.7mm and 6.3mm.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176 such that the first diameter is between 5.7mm and 6.3mm since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed 
Regarding claim 13, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 does not disclose wherein the burr is between 55mm and 65mm in length.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176 such that the burr is between 55mm and 65mm in length since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-3006176-A1, hereinafter EP’176, in view of Smail (US 2017/0245958).
Regarding claims 7 and 14, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 does not disclose wherein the burr is formed solely from a single tungsten carbide rod.  Smail discloses a burr formed from tungsten carbide [0026].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176 such that the burr is formed from tungsten carbide in order to increase the strength of the burr.  Additionally, the limitation “formed solely from a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-3006176-A1, hereinafter EP’176, in view of Danger (US 20090053674 A1), further in view of Smail (US 2017/0245958).
Regarding claims 15 and 16, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 further discloses forming a burr having a cylindrical portion 3 of a first diameter, and a distal end portion 40 having a second diameter that is greater than the first diameter (See Figure 2).  
EP’176 does not disclose grinding a single tungsten carbide rod to form a blank.  Danger discloses a method of manufacturing a burr wherein a shaft as well as a blank shape of a cutting head is ground from a hard metal blank.  Subsequently, cutting edges in the form of teeth (Note: the cutting edges are divided into individual cutting edges in a grinding operation) are produced by means of grinding [0016] (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176, such that the burr having a cylindrical portion and a distal end 
EP’176 further does not disclose wherein the burr is formed from tungsten carbide.  Smail discloses a burr formed from tungsten carbide [0026].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176 such that the burr is formed solely from tungsten carbide in order to increase the strength of the burr.

Claim  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-3006176-A1, hereinafter EP’176, in view of Lynch (US 6,824,335). 
Regarding claim 17, EP’176 discloses the burr of claim 1 as set forth above.  EP’176 does not disclose a method of drilling a pin cylinder lock using a burr as claimed in claim 1.  Lynch discloses a method of drilling a pin cylinder lock (Note: the template may be used on a lock having a pin retainer) using a drill using a template (See Figure 1) (Col. 1, Line 57-Col. 2, Line 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’176, in view of Lynch, such that the burr is used to drill a pin cylinder lock in order to gain access to a locked enclosure.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL M JANESKI/Examiner, Art Unit 3722